SHIVERS, Judge.
Granville seeks review of his conviction for arson in the first degree, Section 806.-01(1), Florida Statutes (1977), contending the evidence was insufficient to establish damage to a “structure”, as that term is defined in Section 806.01(3), Florida Statutes (1977). We affirm.
The evidence showed that the window area of the jail where Granville was confined and the exhaust fan therein was damaged by fire. This is sufficient to show damage to the “structure” since the window is clearly an integral part of the structure itself. K. R. M. v. State, 360 So.2d 806 (Fla. 1st DCA 1978) is distinguishable since therein only personal property within the structure was damaged. The conviction and sentence are AFFIRMED.
MILLS, C. J., and ROBERT P. SMITH, Jr., J., concur.